Citation Nr: 0713875	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  03-15 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.	Entitlement to an increased rating for tinea corporis, 
currently evaluated as 0 percent disabling.  

2.	Entitlement to an increased rating for internal 
derangement of the right knee, currently evaluated as 10 
percent disabling. 

3.	Whether new and material evidence has been obtained to 
reopen the veteran's claim to service connection for a left 
knee disorder as secondary to the service-connected right 
knee disorder.  

4.	Whether new and material evidence has been obtained to 
reopen the veteran's claim to service connection for 
depression as secondary to the service-connected right knee 
disorder.  


REPRESENTATION

Veteran represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

Veteran and son


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from November 1982 to June 
1986.            

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in April 2002 
and April 2003 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan.    

As detailed below, the board will reopen the service 
connection claims at issue here.  

The entire appeal will then be REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required.


FINDINGS OF FACT

1.	In January 1997, the veteran claimed service connection 
for a left knee disorder as secondary to his service-
connected right knee disorder.  

2.	In a July 1997 rating decision, the RO denied the 
veteran's service connection claim for a left knee disorder, 
which became final as the veteran did not appeal the 
decision.  

3.	In March 2001, the veteran filed a claim to reopen his 
service connection claim for a left knee disorder as 
secondary to his service-connected right knee disorder.  

4.	In the April 2002 rating decision currently on appeal, the 
RO denied the veteran's March 2001 claim.  

5.	In March 1998, the veteran claimed service connection for 
depression.  

6.	In a November 1998 rating decision, the RO denied the 
veteran's service connection claim for depression, which 
became final as the veteran did not appeal the decision.  

7.	In March 2001, the veteran filed a claim to reopen his 
service connection claim for depression, claiming the 
disorder as secondary to his service-connected disorders.  

8.	In the April 2002 rating decision currently on appeal, the 
RO denied the veteran's March 2001 claim.  


CONCLUSIONS OF LAW

1.	A July 1997 RO rating decision that denied the veteran's 
claim for service connection for a left knee disorder as 
secondary to a service-connected right knee disorder is 
final.  38 U.S.C.A. § 7105 (2002); 38 C.F.R. § 20.200 (2006).   

2.	New and material evidence has been submitted to reopen the 
claim of service connection for a left knee disorder as 
secondary to a service-connected right knee disorder.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (as in effect 
prior to August 29, 2001) (2006).     

3.	A November 1998 RO rating decision that denied the 
veteran's claim for service connection for depression is 
final.  38 U.S.C.A. § 7105 (2002); 38 C.F.R. § 20.200 (2006).   

4.	New and material evidence has been submitted to reopen the 
claim of service connection for depression.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (as in effect prior to 
August 29, 2001) (2006).     
     

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

At the outset, the Board notes that while the VA may not be 
in complete compliance with every aspect of the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002) (VCAA) with respect to the 
veteran's claims, the Board has determined that the evidence 
supports a grant of the benefits sought.  Consequently, any 
lack of notice and/or development under the VCAA cannot be 
considered prejudicial to the veteran, and remand for such 
notice and/development would be an inefficient use of VA time 
and resources.  

II.  The Veteran's Claims to Reopen Service Connection Claims

The veteran has claimed service connection for a left knee 
disorder since January 1997, and has claimed service 
connection for depression since March 1998.  In a July 1997 
rating decision, the RO denied service connection for the 
left knee disorder while, in a November 1998 rating decision, 
the RO denied service connection for the left knee disorder 
and depression.  The veteran appealed neither of these 
decisions.  As such, these decisions became final.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.1103 
(2006).  In March 2001, the veteran filed claims to reopen 
these service connection claims.  The RO denied these claims 
in an April 2002 rating decision, which the veteran duly 
appealed to the Board.  

In assessing the RO's decisions, the Board must determine 
whether new and material evidence has been added to the 
record since the prior denials.  If new and material evidence 
has been presented or secured with respect to a claim that 
has finally been disallowed, the claim shall be reopened and 
reviewed.  See 38 U.S.C.A. § 5108 (2002); 38 C.F.R. § 3.156 
(as in effect prior to August 29, 2001) (2006).  When a 
claimant seeks to reopen a final decision, the first inquiry 
is whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).

Regulations enacted since the veteran's claim to reopen have 
changed VA's definition of "new and material evidence."  This 
change applies prospectively to all requests to reopen that 
are made on or after August 29, 2001.  See Fed. Reg. 45,620-
30 (Aug. 29, 2001) [now codified at 38 C.F.R. § 3.156(a) 
(2006)].  Because the veteran filed his request to reopen his 
claim before that date (in March 2001), this regulatory 
change is not applicable here.

Under the version of 38 C.F.R. § 3.156(a) applicable to this 
case, new and material evidence is defined as evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
conjunction with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Furthermore, 
"material evidence" could be "some new evidence [that] may 
well contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision."  Hodge, 155  F.3d at 
1363.  If it is determined that new and material evidence has 
been submitted, the claim must be reopened.  The VA may then 
proceed to the merits of the claim on the basis of all of the 
evidence of record, but only after ensuring that the duty to 
assist has been satisfied.

In determining whether new and material evidence has been 
obtained here, the Board will address the veteran's claims 
separately.    

	Left Knee

The evidence of record at the time of the July 1997 adverse 
rating decision denying service connection for a left knee 
disorder consisted of the veteran's statements, service 
medical records, a January 1996 VA medical radiology report 
indicating normal knees bilaterally, a January 1996 VA 
compensation examination report finding chronic left knee 
arthralgias probably secondary to compensatory gait changes 
due to the right knee disorder, and a February 1997 VA 
hospital report noting bilateral knee arthritis.  

Based on the foregoing, the RO denied the veteran's January 
1997 claim for service connection.  As the veteran did not 
appeal this decision, the decision became final and is not 
subject to revision upon the same factual basis.  See 38 
U.S.C.A. § 7105(c); see also 38 C.F.R. §§ 20.302, 20.1103.

The evidence that must be considered in determining whether 
there is a basis for reopening the veteran's claim here is 
evidence that has been added to the record since the final 
July 1997 rating decision.  Since that decision, the RO has 
received more statements from the veteran, VA treatment 
records, a May 1998 VA compensation examination finding no 
objective pathology and finding no relationship to the 
veteran's right knee disorder, a May 2001 VA compensation 
examination report that found no evidence of orthopedic 
pathology and found the veteran's complaints subjective and 
not caused or aggravated by the right knee disorder, an 
August 2002 letter from the veteran's treating VA nurse 
citing osteoarthritis to both knees, a March 2003 medical 
report from the University of Michigan finding signs of early 
osteoarthritis, May, July, and August 2003 letters from the 
veteran's private physician stating that the veteran has 
degenerative joint disease and chronic pain, an August 2004 
note from the veteran's private physician describing the 
veteran as totally disabled-permanently and citing 
degenerative joint disease, an October 2004 medical report 
citing chronic pain in all joints secondary to 
osteoarthritis, an undated note - origin unclear - 
attributing the veteran's left knee problems to the service-
connected right knee disorder, several private medical 
records and reports - obtained from the Social Security 
Administration - citing bilateral osteoarthritis of the 
knees, detailing the veteran's complaints of joint pain, and 
indicating the veteran's use of braces and corrective shoes 
due to degenerative joint disease, and finally, a personal 
hearing transcript dated in October 2004 detailing the 
testimony of the veteran and his son.     

The Board finds that the evidence submitted since the July 
1997 rating decision is new as it did not exist at the time 
of the previous decision.  Of this new evidence, the Board 
finds the VA and private medical evidence showing current 
left knee osteoarthritis, and suggesting a possible link to 
service, to be material as well.  This evidence - which 
specifically addresses the veteran's claim that his right 
knee has caused a current left knee disorder - bears directly 
and substantially on the crux of the veteran's claim.  By 
itself or in conjunction with the evidence relied on by the 
RO in the July 1997 decision, this new evidence is so 
significant that it must be considered because it contributes 
to a more complete picture of the circumstances surrounding 
the origin of the veteran's claimed left knee disorder.  
38 C.F.R. § 3.156(a); Hodge, supra.  The Board finds evidence 
of a current left knee disorder material here because, at the 
time of the July 1997 rating, there were no medical findings 
of record of a left knee disorder.  See 38 C.F.R. § 3.310 
(2006).  

As such, the veteran's service connection claim for a left 
knee disorder is reopened.  38 C.F.R. § 3.156(a).  See 
Hickson v. West, 12 Vet. App. 247, 251 (1999).  

	Depression

The evidence of record at the time of the November 1998 
adverse rating decision denying service connection for 
depression consisted of the veteran's statements, service 
medical records, a February 1997 VA hospital report 
containing a diagnosis of dysthymia, and a May 1998 VA 
compensation examination report reflecting a finding of 
depressed mood secondary to arthritic pain.  Based on the 
foregoing, the RO denied the veteran's March 1998 claim for 
service connection.  As the veteran did not appeal this 
decision, the decision became final and is not subject to 
revision upon the same factual basis.  See 38 U.S.C.A. § 
7105(c); see also 38 C.F.R. §§ 20.302, 20.1103.

The evidence that must be considered in determining whether 
there is a basis for reopening the veteran's claim here is 
evidence that has been added to the record since the final 
November 1998 rating decision.  Since that decision, the RO 
has received more statements from the veteran, VA treatment 
records, an April 2001 VA compensation examination report 
reflecting a diagnosis of depression, several letters from 
the veteran's private primary care physician stating that the 
veteran was then being treated for 
anxiety/depression/schizophrenia, private medical records 
noting treatment for a psychiatric disorder, and the personal 
hearing transcript dated in October 2004. 

The Board finds that the evidence submitted since the 
November 1998 rating decision is new as it did not exist at 
the time of the previous decision.  Of this new evidence, the 
Board finds the evidence diagnosing current psychiatric 
disorders to be material as well.  This evidence - which 
specifically addresses the veteran's claim that his 
depression relates to his service-connected disorders - bears 
directly and substantially on the crux of the veteran's 
claim.  By itself or in conjunction with the evidence relied 
on by the RO in the November 1998 decision, this new evidence 
is so significant that it must be considered because it 
contributes to a more complete picture of the circumstances 
surrounding the origin of the veteran's claimed depression.  
38 C.F.R. § 3.156(a); Hodge, supra.  Significantly, as the 
record now stands, there is no medical nexus opinion 
addressing whether the new evidence of a current psychiatric 
disorder relates to the service-connected knee disorder.  In 
fact, the only evidence of record that approximates such an 
opinion is found in the May 1998 VA report, which, apparently 
relying on the veteran's history, relates a "depressed 
mood" (not a disorder under VA law) - but not major 
depression - to the "pain of arthritis", without mentioning 
the veteran's right knee.  Additional inquiry is warranted 
here therefore.  

As such, the veteran's service connection claim for 
depression is reopened.  38 C.F.R. § 3.156(a).  See Hickson 
v. West, 12 Vet. App. 247, 251 (1999).  

Having reopened the veteran's claims, the next question is 
whether the Board is permitted to conduct a de novo review at 
this time.  In Bernard v. Brown, 4 Vet. App. 384 (1994), the 
Court held that before the Board can address a question that 
has not been decided by the RO, it must determine whether the 
veteran has been given adequate notice of the need to submit 
evidence or argument on that question, and an opportunity to 
address the question at a hearing, and, if not, whether the 
veteran is prejudiced thereby.  

The Board finds that the veteran has not been provided 
adequate notice and assistance here, and therefore finds a 
remand appropriate.    


ORDER

1.	New and material evidence having been submitted, the claim 
for service connection for a left knee disorder is reopened.  

2.	New and material evidence having been submitted, the claim 
for service connection for depression is reopened.  


REMAND

After a thorough review of the record, the Board finds remand 
appropriate here for three reasons.  

First, the veteran has not been adequately notified in 
accordance with the Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002) 
(VCAA).  He has not been notified of requirements concerning 
claims for secondary service connection, or of requirements 
for claims concerning increased ratings for disability 
evaluations, or for effective dates for the awards of 
benefits.  

Second, the record contains medical evidence that has not 
been reviewed by the RO, and for which the veteran has not 
waived such review.  

Third, the veteran has not undergone VA medical examination 
since April 2002.  Based on that and on representations made 
in the February 2007 Appellant's Brief, the Board finds 
additional efforts to medically evaluate the veteran 
appropriate here.  See 38 U.S.C.A. § 5103A.  

Accordingly, the case is REMANDED for the following action:

1.  The claims file must be reviewed to 
ensure that any notification action 
required by the VCAA, and its 
implementing regulations, court 
decisions, and VA directives is 
completed, to at least include a VCAA 
notice letter advising the veteran of the 
elements of secondary service connection 
claims, of disability evaluations, and of 
effective dates for the award of 
benefits.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The veteran should be scheduled for 
VA examinations with appropriate 
specialists in order to determine the 
nature and severity of his service-
connected right knee and skin disorders, 
and to determine the nature, severity, 
and etiology of any current left knee and 
psychiatric disorders.  The claims file 
must be made available to and reviewed by 
the examiners in conjunction with the 
examinations, and the examination reports 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  The 
veteran's complaints should be recorded 
in full.  

3.  The examiners of the veteran's left 
knee and psychiatric state should then 
advance opinions on the likelihood 
(likely, at least as likely as not, not 
likely) that any diagnosed left knee or 
psychiatric disorder relates to service, 
or relates to the veteran's service-
connected right knee disorder.  Each 
examiner should provide a complete 
rationale for conclusions reached.   

4.  The RO should then readjudicate the 
issues on appeal.  If the determination 
remains unfavorable to the veteran, the 
RO should issue a Supplemental Statement 
of the Case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues.  An appropriate period of 
time should be allowed for response by 
the veteran and her representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
	John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


